Name: 2000/332/EC: Commission Decision of 25 April 2000 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (notified under document number C(2000) 1052) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  marketing;  health;  trade;  cooperation policy;  Asia and Oceania
 Date Published: 2000-05-13

 Avis juridique important|32000D03322000/332/EC: Commission Decision of 25 April 2000 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (notified under document number C(2000) 1052) (Text with EEA relevance) Official Journal L 114 , 13/05/2000 P. 0040 - 0041Commission Decisionof 25 April 2000amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(notified under document number C(2000) 1052)(Text with EEA relevance)(2000/332/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Directive 97/79/EC(2) and in particular Article 9(3)(b) thereof,Whereas:(1) Commission Decision 97/20/EC of 17 December 1996(3), as last amended by Decision 98/571/EC(4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption.(2) Commission Decision 2000/333/EC(5) lays down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam, therefore Decision 97/20/EC should be amended to include the Socialist Republic of Vietnam in part I of the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/20/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 6, 10.1.1997, p. 46.(4) OJ L 277, 14.10.1998, p. 42.(5) See page 42 of this Official Journal.ANNEXList of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorisedI. Third countries which have been the subject of a specific decision based on Council Directive 91/492/EECAU AustraliaCL ChileMA MoroccoPE PeruVN Socialist Republic of VietnamKR South KoreaTN TunisiaTR TurkeyII. Third countries, which may be the subject of a provisional decision, based on Council Decision 95/408/ECCA CanadaFO Faeroe IslandsGL GreenlandNZ New ZealandTH Thailand (only for products sterilised or heat-treated under the conditions laid down in Commission Decision 93/25/EEC)US United States of America